DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 28 May 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
In particular, one or more references listed under “Non-Patent Literature Documents” lack one or more of these elements.  Importantly, identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.
Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  

Additionally, the information disclosure statements filed 28 May 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Many of the copies submitted under non-patent literature documents are illegible, incomplete, and/or improperly cited.  Additionally, the box indicating a full translation of foreign patent documents into English is checked for foreign patent documents 1-6.  However, only the abstract of each is translated.  Furthermore, no copies have been provided for any of the non-patent literature documents for one of the IDS and for non-patent literature document cite. no 9 in the other IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1110 and 1130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it begins with a paragraph number.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The specification includes multiple texts that are unnecessarily bolded and underlined.  See, for example, at least para. 1-3.  This causes a lack of clarity as underlining is generally reserved for identifying added text in an amendment.  
Appropriate correction is required.

The use of the term “BlackBerry”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claims 1, 10, and 20 each recite “one or more traveler” in the “presenting” limitation.  This is grammatically incorrect.  Traveler should be recited in the plural, travelers.
Dependent claims 2-9, 11-19, and 21 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1 and 10 each recite the limitation "the computing device" in line 14 of each claim.  There is no previously recited “a computing device” in the respective claims from which a clear antecedent basis may be drawn from.  However, there is a "user computing device" recited in the first limitation of each respective claim.  For the purposes of continued examination, “the computing device” is construed as "the user computing device".  Dependent claims 2-9 and 11-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 11 recites the limitation "the routing system" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 10 recites a routing network.  For the purposes of continued examination, “the routing system” is being interpreted as "the routing network".

Regarding claim 20, it is unclear whether “a user computing device” recited in line 4 of the claim is referring to the same computing device as that recited in line 2 of the claim.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same computing device.  Dependent claim 21 inherits the deficiencies of its parent claim, and is thus rejected under the same rationale.

Further regarding claim 20, the claim recites “conducting a training session comprising: conducting, via a user interface display of a user computing device, a training session”.  It is unclear whether the second recited training session is a different training session or is redundant of the first recited training session.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, independent claim 20 is treated as similar to independent claims 1 and 10 which only recite “conducting, via a user interface display of a user computing device, a training session” such that the second recited training session is considered redundant of the first recited training session.  Dependent claim 21 inherits the deficiencies of its parent claim, and is thus rejected under the same rationale.

Regarding claims 1, 10, and 20, each claim recites the limitation “without user input the traveler indicator for the one or more travelers”.  This limitation is grammatically incorrect causing one of ordinary skill in the art to not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-9, 11-19, and 21 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 10, and 21, the originally filed disclosure is silent regarding “one or more destination indicators having an assigned destination indicator identifier, at least one respective destination having the same assigned identifier for each of the one or more travelers having an assigned destination identifier”.  While originally filed claims are generally considered part of the disclosure, the instant claims are that of a continuation filed of prior-filed applications of which the claims of parent application US 14/338,165 are original, not the instant claims.  Therefore, this is new matter.  Dependent claims 2-9, 11-19, and 21 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 1-21 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth below, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention lacks a credible utility since one of ordinary skill in the art would not accept that the claimed method and associated system enhances a cognitive ability of a user by promoting divided attentional abilities.  The attached Federal Trade Commission press release1 “Lumosity to Pay $2 Million to Settle FTC Deceptive Advertising Charges for Its ‘Brain Training’ Program” identifies that Assignee’s claimed invention is misleading and does not perform the claimed enhancement.  Additionally, the attached documents “A Consensus on the Brain Training Industry from the Scientific Community” from the Stanford Longevity Center2 and “Brain Games Don’t Work” by Laura Entis3 also show that the claimed enhancement has not been well accepted among the mental health community (Stanford Longevity Center, pg. 2, first full para., “As frequently happens, initial findings, based on small samples, generate understandable excitement by suggesting that some brain games may enhance specific aspects of behavior and even alter related brain structures and functions. However, as the findings accumulate, compelling evidence of general and enduring positive effects on the way people’s minds and brains age has remained elusive.” pg. 2, last para., “To date, there is little evidence that playing brain games improves underlying broad cognitive abilities, or that it enables one to better navigate a complex realm of everyday life.” pg. 4, third full para., “A single study, conducted by researchers with financial interests in the product, or one quote from a scientist advocating the product, is not enough to assume that a game has been rigorously examined.” Entis, pg. 3, para. 2, “Well, more research is in and the results aren’t good for Lumosity or its competitors. The paper, published in the Journal of Neuroscience on Monday, found no evidence that playing brain games (specifically, Lumosity brain games) translated into improvements in cognitive functioning or decision making.”).  These documents identify that the claimed enhancement is a misleading marketing gimmick made without evidentiary support. 
With a lack of any valid and accepted scientific evidence demonstrating that computer/video games are effective for rewiring defective wiring of the brain to overcome weak behavioral traits, one of ordinary skill in the art would not accept that the claimed treatment method and associated systems produces effective treatment for overcoming weak behavioral traits.

Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se as they encompass a transitory medium given the claims' broadest reasonable interpretation.  A claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and is therefore held to be ineligible subject matter under 35 USC 101.  See MPEP 2106.03(II).

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 1-21 have been found to comprise ineligible subject matter.  However, for the purposes of compact prosecution, these claims are further assessed under 35 USC 101.
Step 1
Claims 1-19 are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).  Claims 20-21 are directed to a transitory medium which does not fall under the four statutory categories.  However, as identified above, these claims will be further assessed under 35 USC 101.
Step 2A, Prong 1
The independent claim recites conducting a training session comprising: compiling a routing network having one or more travelers having an assigned traveler identifier, a source for each of the one or more travelers, one or more destination indicators having an assigned destination indicator identifier, at least one respective destination having the same assigned identifier for each of the one or more travelers having an assigned destination identifier, a path from the source for the one or more travelers to the respective destination for the one or more travelers, each network comprising at least one direction modification element to direct a traveler of the one or more travelers from the source to the respective destination; controlling without user input the traveler indicator for the one or more travelers, the source for the one or more travelers, a speed of motion for the one or more travelers, a frequency of departure from the source for the one or more travelers, and a distribution of departure times from the source for one or more travelers; presenting one or more traveler moving along the path from the source to the at least one direction modification element; receiving a toggle input or no toggle input selection to control a position of the at least one direction modification element so as to direct the traveler to the respective destination for the traveler; calculating a user response score from the number of one or more travelers that were correctly directed by the user to the respective destination of the one or more travelers; and increasing or decreasing a complexity of a subsequent gameplay session according to the user response score.  The dependent claims further recite wherein the routing network comprises a multipath routing network comprising a plurality of unique destinations each connectable to the source through a unique path in a network of paths; wherein the traveler comprises a plurality of travelers sequentially delivered from the source and uniquely identified with one of the plurality of unique destinations; the training session further comprising, recording whether the user successfully directs a respective traveler from the source to a respective unique destination through the control by the user of the at least one direction modification element; or wherein each of the plurality of travelers comprises a representation of a train and the multipath routing network comprises tracks for the train to follow and each direction modification element comprises a switch for the train to traverse; or wherein the identifier is one or more of shape, color, and size; or wherein each of the plurality of travelers comprises a representation of a vehicle and the routing network comprises paths for the vehicle to follow; or adjusting a complexity of the training session by adjusting at least one of: a number of unique destinations, a number of direction modification elements between the source and a number of respective unique destination and a speed of delivery of travelers from the source; or enhancing the complexity of the training session by requiring the user to sequentially control the position of at least one direction modification element at least twice to direct a first traveler to a first unique destination and a second traveler to a second unique destination after the first traveler passes through the direction modification element and before the second traveler reaches the direction modification element, wherein the second traveler is displayed to be moving toward the respective at least one direction modification element before the first traveler has passed through the respective at least one direction modification element; or increasing or decreasing the complexity of the training session according to user performance during the training session.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions.  The receiving, calculating, increasing or decreasing, adjusting, and enhancing steps also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a user interface display (claims 1, 10, and 20), a user computing device (claims 1, 10, and 20), the computing device (claim 1), an apparatus (claim 10), a machine readable medium (claim 20), and a computing device (claim 20) is not sufficient to impart patentability to the method performed.  Although the claim recites the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by absence of specificity of these elements in the drawings.  Further evidence is provided by the specification.  See, for example, at least para. 73-78.  For instance, para. 75 identifies the computing device is any suitable computing device that includes a processor to perform logic and other computing operations and para 76 identifies that the disclosed subject matter may be implemented in parallel or seriatim in hardware, firmware, software or any combination(s) of these, co-located or remotely located, at least in part, from each other, e.g., in arrays or networks of computing devices, over interconnected networks, including the Internet, and the like.  Therefore, the claims do not recite any limitations that improve the functionality of the computer system because the claimed compiling, controlling, presenting, receiving, calculating, increasing or decreasing, recording, adjusting, and enhancing are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claim recites that the claimed invention is for “enhancing cognitive ability of a user”, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition, let alone any actual steps for “enhancing cognitive ability” as identified in the rejections under 35 USC 112(a) and 101, credible utility, above.  Accordingly, based on all of the considered factors, this additional element does not integrate the abstract idea into a practical application.  Therefore, the claim is directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Additionally, the process is merely an automation of a manual process performed between humans.  The mere automation of manual processes has repeatedly been determined by the courts to be patent ineligible, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  See MPEP 2106.05(a), section I.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewinski4 in view of Hunicke et al.5 (hereinafter referred to as Hunicke).

Regarding claims 1, 10 and 20, Lewinski teaches a method (claim 1) and an apparatus (claim 10) for enhancing a cognitive ability of a user by promoting divided attentional abilities (The body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose of intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02(II).  Therefore, “enhancing a cognitive ability of a user by promoting divided attentional abilities” is not given any patentable weight.), and a machine readable medium storing instructions that, when executed by a computing device cause the computing device to perform a method (claim 20) comprising:
a user computing device (Lewinski, pg. 2, "Requires Android 2.2 and up"; pg. 9, "Version 2.41 can access: Phone - read phone status and identity".  Lewinski is an application program for use under the Android operating system.  Therefore, it inherently comprises a user computing device.) configured to:
conduct a training session, utilizing a user interface display of the user computing device (Lewinski, all figures are screenshots of a user interface display of the user computing device.  pg. 2, "Requires Android 2.2 and up"; pg. 9, "Version 2.41 can access: Phone - read phone status and identity".  Lewinski is an application program for use under the Android operating system.  Therefore, it inherently comprises a user computing device that includes a user interface display.), comprising: 
compiling, via the user interface display of the user computing device, a routing network having one or more travelers having an assigned traveler identifier (Lewinski, pg. 1, Fig. 1, railroad is the routing network, trains are the travelers), a source for each of the one or more travelers, one or more destination indicators having an assigned destination indicator identifier, at least one respective destination having the same assigned identifier for each of the one or more travelers having an assigned destination identifier (Lewinski, pg. 1, Fig. 1, train stations are the source and the destinations), a path from the source for the one or more travelers to the respective destination for the one or more travelers (Lewinski, pg. 1, Fig. 1, tracks are the path), each network comprising at least one direction modification element to direct a traveler of the one or more travelers from the source to the respective destination (Lewinski, pg. 1, Fig. 1, switches at junctions on the tracks are the direction modification elements; pg. 1, para. 1, "You control the switches.");
 via the user interface display of the user computing device, to direct a traveler of the one or more travelers from the source to the respective destination (Lewinski, pg. 1, para. 2, "Train Mania is about getting the trains from one station to the other.  Stations have a specific color and trains have a color symbolizing the destination station color."); 
controlling, via the computing device, without user input the traveler indicator for the one or more travelers, the source for the one or more travelers, a speed of motion for the one or more travelers, a frequency of departure from the source for one or more travelers, and a distribution of departure times from the source for one or more travelers (Lewinski, pg. 1, para. 1, “It is your job as Traffic Controller to guide the trains to the desired destination stations.  You control the switches, speed of the trains and the departures.  Train Mania is about getting the trains from one station to the other.  Stations have a specific color and trains have a color symbolizing the destination station color.”);
presenting, via the user interface display of the user computing device, one or more traveler moving through along the path from the source to the at least one direction modification element (Lewinski, pg. 1, Fig. 1 shows the trains moving along the tracks from a source station to switches.); 
receiving a toggle input or no toggle input selection via the user interface display of the user computing device, to control a position of the at least one direction modification element so as to direct the traveler to the respective destination for the traveler (Lewinski, pg. 1, para. 1, "You control the switches."  The switches are the direction modification elements as identified above with respect to Fig. 1 in Lewinski.  The user controls the positions of the switches to direct the traveler to the respective destination for the traveler by either providing a toggle input or no toggle input selection via the user interface display of the user computing device.); and
calculating a user response score from the number on one or more travelers that were correctly directed by the user to the respective destination of the one or more travelers (Lewinski, pg. 1, upper right corner of the figure illustrates a score in the form of time to complete as well as number of trains correctly directed  to their respective destinations.); and
increasing via the user computing device a complexity of a subsequent gameplay session according to the user response score (Lewinski, pg. 1, para. 2, “In Train Mania you have 48 levels (16 in lite version) to test your skills as a traffic controller.  At each level the difficulty becomes higher and it the thrill of guiding the trains bigger.  Each level presents also a different challenge in controlling the traffic.”).
It is not clear that Lewinski explicitly teaches decreasing the difficulty of the training session if the one or more travelers will not arrive at the respective destination.
However, Hunicke teaches decreasing a complexity of a subsequent gameplay session according to the user response score if the performance of the user is determined to be flailing (The one or more travelers not arriving at the respective destination is a “flailing” scenario in Hunicke.  Hunicke, pg. 2, Hamlet System, Architecture, para. 2-3, "As the player moves throughout the game world, Hamlet uses statistical metrics to monitor incoming game data.  Over time, Hamlet estimates the player's future state from this data.  When an undesirable but avoidable state is predicted, the system intervenes and adjusts game settings as necessary.  Basically, we are trying to predict when the player is 'flailing' - repeatedly edging towards a state where her current means can no longer accomplish necessary and immediate ends.  When we detect flailing behavior, we want to intervene - helping the player progress through the game.").
At the time the claimed invention was effectively filed, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Lewinski with the teachings of Hunicke to also decrease the complexity of a subsequent gameplay session according to the user response score because it is the goal of Hunicke to "keep the player in engaging interaction loops, for the most appropriate period of time, given their level of overall skill and game-specific experience (Hunicke, pg. 2, Hamlet System, Flow, para. 4)." 

Regarding claims 2, 11 and 21, Lewinski teaches the method of claim 1, the apparatus of claim 10, and the machine readable medium of claim 20 wherein the routing network comprises a multipath routing network comprising a plurality of unique destinations each connectable to the source through a unique path in a network of paths (Lewinski, pg. 1, Fig. 1, the railroad comprises a network of multiple tracks with multiple unique destination stations each connectable to the source station through a unique track in a network of tracks.).

Regarding claims 3 and 12, Lewinski teaches the method of claim 2 and the apparatus of claim 10 wherein the traveler comprises a plurality of travelers sequentially delivered from the source and uniquely identified with one of the plurality of unique destinations (Lewinski, pg. 1, Fig. 1 shows the yellow train and the purple train sequentially delivered from the source green station in the upper left quadrant of the figure.  Pg. 1, para. 2, "Stations have a specific color and trains have a color symbolizing the destination station color.").

Regarding claim 13, Lewinski teaches the apparatus of claim 11 further comprising: 
the training session further comprising, recording, via the user computing device, whether the user successfully directs a respective traveler from the source to a respective unique destination through the control by the user, via the user computing device user interface display, of the at least one direction modification element (Lewinski, pg. 1, Fig. 1, upper right quadrant of the figure shows the recording of the user successfully directing a respective train from the source to a respective destination station through the control by the user of the at least one direction modification element in the form of a score.  pg. 1, para. 1, "Train Mania - Traffic Controller is a traffic based puzzle game.  It is your job as Traffic Controller to guide the trains to the desired destination stations.").

Regarding claims 4 and 14, Lewinski teaches the method of claim 3 and the apparatus of claim 11 wherein each of the plurality of travelers comprises a representation of a train and the multipath routing network comprises tracks for the train to follow and each direction modification element comprises a switch for the train to pass through (Lewinski, pg. 1, Fig. 1, railroad is the routing network, trains are the travelers, train stations are the source and the destinations, tracks are the path, switches at junctions on the tracks are the direction modification elements; pg. 1, para. 1, "You control the switches.").

Regarding claims 5 and 15, Lewinski teaches the method of claim 3 and the apparatus of claim 12 wherein the identifier is one or more of shape, color, and size (Lewinski, pg. 1, para. 2, "Stations have a specific color and trains have a color symbolizing the destination station color.").

Regarding claims 6 and 16, Lewinski teaches the method of claim 3 and the apparatus of claim 12 wherein each of the plurality of travelers comprises a representation of a vehicle and the routing network comprises paths for the vehicle to follow (Lewinski, pg. 1, Fig. 1, railroad is the routing network, trains are the travelers, train stations are the source and the destinations, tracks are the path.).

Regarding claims 7 and 17, Lewinski teaches the method of claim 1 and the apparatus of claim 10 further comprising adjusting, by the user computing device, a complexity of the training session by adjusting at least one of: a number of unique destinations, a number of direction modification elements between the source and a respective unique destination and a speed of delivery of travelers from the source (Lewinski, pg. 1, para. 3, "In Train Mania you have 48 levels (16 in lite version) to test your skills as a traffic controller.  At each level the difficulty becomes higher and the thrill of guiding the trains bigger.  Each level present also a different challenge in controlling traffic."  pg. 1, para. 4, "In arcade mode your goal is to successfully guide a given number of trains in a given amount of time.").

Regarding claims 8 and 18, Lewinski in view of Hunicke teaches the method of claim 7 and the apparatus of claim 17 further comprising:
the user computing device further configured to enhance the complexity of the training session by requiring the user, via the user computing device user interface display, to sequentially control the position of at least one direction modification element at least twice to direct a first traveler to a first unique destination and a second traveler to a second unique destination after the first traveler passes through the at least one direction modification element and before the second traveler reaches the at least one direction modification element, wherein the second traveler is displayed to be moving toward the respective at least one direction modification element before the first traveler has passed through the respective at least one direction modification element (Lewinski, pg. 5, the figure shows, in the lower right quadrant, a brown train that has passed through a switch which directed it to a first unique destination.  A green train is also moving towards the switch which will then need to be controlled to direct the green train to a second unique destination.).

Regarding claims 9 and 19, Lewinski in view of Hunicke teaches the method of claim 8 and the apparatus of claim 18 further comprising:
the user computing device configured to increase or decrease the complexity of the training session according to user performance during the training session (Lewinski, The complexity of the training session increases as the user performs well enough to advance to the next level.  Hunicke teaches increasing and decreasing the complexity of the training session according to user performance during the training session as shown in the rejections of claims 1 and 10.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art was made of record during the prosecution of parent application US 14/338,165, of which the instant claims bare close resemblance:
     US 2006/0292531
     US 2007/0166675
     US 2008/0003553
     US 2008/0197570
     US 2009/0191942
     US 2010/0041001
     US 2016/0038075
     US 9,302,179
     Gonzalez et al. (Cognitive Training Exercises).
      Heron (Steam Machine).
      Schardein (Pipe Mania Review).
      Aaron (Pipe Mania Review - DS).
      Pipe Mania Review for Playstation 2.
      US 4,683,891
      US 5,377,100
      Baron (Cognitive Flow: The Psychology of Great Game Design).
Codito Development (Yardmaster Lite).
Palmer (Trains for iPhone: For lovers of Flight Control, except with trains).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lumosity to Pay $2 Million to Settle FTC Deceptive Advertising Charges for Its "Brain Training" Program. (2016, January 5). Federal Trade Commission. Retrieved December 3, 2022, from https://www.ftc.gov/news-events/news/press-releases/2016/01/lumosity-pay-2-million-settle-ftc-deceptive-advertising-charges-its-brain-training-program. 
        2 Stanford Longevity Center. (2014, October 20). A Consensus on the Brain Training Industry from the ... Retrieved March 12, 2018, from http://longevity3.stanford.edu/blog/2014/10/15/the-consensus-on-the-brain-training-industry-from-the-scientific-community-2/
        3 Entis, L. (2017, July 10). Brain Games Don't Work. Retrieved March 12, 2018, from http://fortune.com/2017/07/10/brain-games-research-lumosity/
        4 Lewinski, M. (2012, May 16). Train Mania - Android Apps on Google Play. Retrieved June 18, 2016, from https://play.google.com/store/apps/details?7id=com.mlewi.games.trainmania
        5 Hunicke, R., & Chapman, V. (2004). Al for dynamic difficulty adjustment in games. Challenges in game artificial intelligence (AAAI Workshop). Pittsburgh: AAAI Press